       Case 3:20-cv-00272-MMD-BNW Document 64 Filed 01/15/21 Page 1 of 5




 1   GRIFFITH H. HAYES, ESQ.
     Nevada Bar No. 7374
 2   DANIELLE A. KOLKOSKI, ESQ.
     Nevada Bar No. 8506
 3   LITCHFIELD CAVO LLP
     3993 Howard Hughes Parkway, Suite 100
 4   Las Vegas, Nevada 89169
     Telephone: (702) 949-3100
 5   Facsimile: (702) 916-1776
     Hayes@LitchfieldCavo.com
 6   Kolkoski@LitchfieldCavo.com
 7   Attorneys for Plaintiff
 8                                 UNITED STATES DISTRICT COURT
 9                             DISTRICT OF NEVADA – NORTHERN DIVISION
10    THE CINCINNATI SPECIALTY                         CASE NO.: 3:20-cv-00272-MMD-WGC
      UNDERWRITERS INSURANCE COMPANY
11

12               Plaintiff.
      v.                                          STIPULATION AND ORDER TO
13                                                EXTEND TIME FOR PLAINTIFF THE
      RED ROCK HOUNDS, a Domestic Nonprofit CINCINNATI SPECIALTY
14    Cooperative Corporation Without Stock (81); UNDERWRITERS INSURANCE
      LYNN LLOYD, individually; AND TRACY COMPANY TO FILE AN AMENDED
15                                                COMPLAINT PURSUANT TO COURT
      TURNBOW (Interested Party)
                                                  ORDER (ECF No. 55)
16
                Defendants.
17    RED ROCK HOUNDS, a Domestic Nonprofit
      Cooperative Corporation Without Stock; and
18    BARBARA LYNN LLOYD,
19               Counterclaimants,
      v.
20
      THE CINCINNATI SPECIALTY
21    UNDERWRITERS INSURANCE COMPANY;
      BEEHIVE INSURANCE AGENCY, INC., a
22    Utah corporation,
23                Counterdefendants.

24    BEEHIVE INSURANCE AGENCY, INC.
25               Third-Party Plaintiffs
      v.
26
      MOORE CLEMENS & CO., INC., a Virginia
27    Corporation, and DOES I-X, inclusive
28                Third-Party Defendants.
                                                   1
       Case 3:20-cv-00272-MMD-BNW Document 64 Filed 01/15/21 Page 2 of 5




 1    AMERICAN RELIABLE INSURANCE
      COMPANY
 2
                  Intervenor
 3

 4          Plaintiff/Counterdefendant,      THE      CINCINNATI      SPECIALTY        UNDERWRITERS
 5   INSURANCE COMPANY, by and through its attorneys of record, the law firm of LITCHFIELD
 6   CAVO LLP, Defendants/Counterclaimants RED ROCK HOUNDS, by and through its attorneys of
 7   record, the law firm of Maupin Cox & LeGoy, Counterdefendant/Third-Party Plaintiff, BEEHIVE
 8   INSURANCE dba CERTIFIED INSURANCE SERVICES, by and through its attorneys of record, the
 9   law firm of Erickson, Thorpe & Swainston, Ltd., Third-Party Defendant MOORE CLEMENS & CO.,
10   by and through its attorneys of record, the law firm of Lewis Brisbois Bisgaard & Smith LLP, and
11   Intervener AMERICAN RELIABLE INSURANCE COMPANY, by and through its attorneys, the law
12   firm of Resnick & Louis, P.C., Defendant/Interested Party, TRACY TURNBOW, by and through her
13   attorneys of record, the law firm of Coulter Harsh Law, and BARBARA LYNN LLOYD, Pro Se,
14   (collectively “Parties”), hereby jointly stipulate as follows:
15          1.      Plaintiff filed this action on May 7, 2020 naming Tracy Turnbow, Red Rock Hounds,
16   and Lynn Lloyd as Defendants. (ECF No. 1)
17          2.      In response to the complaint, Turnbow filed a Motion to Dismiss on July 17, 2021.
18   (ECF No. 10)
19          3.      Red Rock filed a Joinder to Turnbow’s Motion to Dismiss on July 22, 2020. (ECF No.
20   14).
21          4.      The Court issued an Order on January 6, 2021 granting in part and denying in part the
22   Defendants’ Motion to Dismiss. (ECF No. 55).
23          5.      The Order granted Plaintiff leave to file an amended complaint. Id.
24          6.      The Order granted Plaintiff 15 days, until January 21, 2021, to file its amended
25   complaint.
26          7.      Following the Court’s order granting the Motion to Dismiss, the Parties through
27   counsel had discussions about extending the time for Plaintiff to file an amended complaint subject to
28   court approval so the parties could save fees and costs and hopefully resolve this matter and the
                                                         2
       Case 3:20-cv-00272-MMD-BNW Document 64 Filed 01/15/21 Page 3 of 5




 1   underlying matter at mediation which is currently scheduled for March 24-25 with Robert B.

 2   Enzenberger.

 3          8.      Plaintiff shall have up and until April 9, 2021 to file its amended complaint. April 9,

 4   2021 is 15 days after March 25, 2021;

 5          9.      Good cause exists to extend the deadline for Plaintiff to file an amended complaint.

 6          10.     The parties are acting in good faith in requesting the court approve this stipulation.

 7          While drafting the instant stipulation, counsel for Defendant Lynn Lloyd (“Lloyd”), Richard

 8   Hill, withdrew. Counsel for CSU contacted Lloyd numerous times to sign the instant stipulation.

 9   Lloyd repeatedly promised to review the stipulation, but never did so. Counsel for Lloyd, in the

10   underlying state matter but not this case, Charlie Burcham, also contacted and left a message for Lloyd

11   to sign the stipulation. All Parties agree to move forward with the stipulation to protect all their rights,

12   including Lloyd. This agreement is in good faith and not for the purpose of delay.

13          IT IS SO STIPULATED.

14
      Dated: January 15, 2021                          LITCHFIELD CAVO LLP
15
                                                       By:      /s/ Griffith H. Hayes, Esq.
16                                                            GRIFFITH H. HAYES, ESQ.
                                                              Nevada Bar No. 7374
17                                                            DANIELLE A. KOLKOSKI, ESQ.
                                                              Nevada Bar No. 8506
18                                                            3993 Howard Hughes Parkway, Suite 100
                                                              Las Vegas, Nevada 89169
19                                                            T: 702-949-3100/F: 702-916-1779
                                                              Hayes@LitchfieldCavo.com
20                                                            Kolkoski@LitchfieldCavo.com
                                                              Attorneys for Plaintiff
21
      Dated: January 15, 2021                          MAUPIN COX & LEGOY
22
                                                       By:     /s/ Rick R. Hsu, Esq.
23                                                            RICK R. HSU, ESQ.
                                                              Nevada Bar No. 5374
24                                                            4785 Caughlin Parkway
25                                                            P.O. Box 30000
                                                              Reno, NV 89509
26                                                            T: 775-827-2000
                                                              rhsu@mcllawfirm.com
27                                                            Attorneys for Defendant/Counterclaimant Red
                                                              Rock Hounds
28
                                                          3
     Case 3:20-cv-00272-MMD-BNW Document 64 Filed 01/15/21 Page 4 of 5



     Dated: January 15, 2021           COULTER HARSH LAW
 1
                                       By:    /s/ Curtis B. Coulter, Esq.
 2                                           CURTIS B. COULTER, ESQ.
                                             Nevada Bar No. 3034
 3                                           403 Hill Street
                                             Reno, Nevada 89501
 4                                           T: 775-324-3380
                                             curtis@coulterharshlaw.com
 5                                           Attorneys for Defendant and Interested Party
                                             Tracy Turnbow
 6

 7   Dated: January 15, 2021           ERICKSON THORPE & SWAINSTON, LTD.

 8                                     By:   /s/ John C. Boyden, Esq.
                                             John C. Boyden, Esq.
 9                                           Nevada Bar No. 3917
                                             99 W. Arroyo Street
10                                           PO Box 3559
                                             Reno, Nevada 89505
11                                           T: 775-786-3930
                                             jboyden@etsreno.com
12                                           Attorneys for Counterdefendant and Third-
                                             Party Plaintiff Beehive Insurance Agency
13
     Dated: January 15, 2021           LEWIS BRISBOIS BISGAARD & SMITH LLP
14
                                       By:   /s/ Alice K. Herbolsheimer, Esq.
15                                           Jack Angaran, Esq.
                                             Nevada Bar No. 711
16                                           Alice K. Herbolsheimer, Esq.
                                             Nevada Bar No. 6389
17                                           5555 Kietzke Lane, Suite 200
                                             Reno, Nevada 89511
18                                           T: 775-827-6440
                                             jack.angaran@lewisbrisbois.com
19                                           alice.herbolsheimer@lewisbrisbois.com
                                             Attorneys for Third-Party Defendant Moore,
20                                           Clemens & Co., Inc.
21   Dated: January 15, 2021           RESNICK & LOUIS, P.C.
22                                     By:   /s/ Prescott Jones, Esq.
                                             Prescott Jones, Esq.
23                                           Nevada Bar No. 11617
                                             Emily K. Dotson, Esq.
24                                           (Pro Hac Vice forthcoming)
                                             8925 West Russell Road, Suite 220
25                                           Las Vegas, NV 89148-2540
                                             pjones@rlattorneys.com
26                                           Attorneys for Intervenor American Reliable
                                             Insurance Company
27

28
                                         4
       Case 3:20-cv-00272-MMD-BNW Document 64 Filed 01/15/21 Page 5 of 5




 1    Dated: January     , 2021
                                                    BARBARA LYNN LLOYD, Pro Se
 2                                                  25 Spoke Road
                                                    Reno, NV 89506
 3
                                                    ORDER
 4
            Pursuant to the parties’ stipulation, IT IS SO ORDERED that Plaintiff shall have up to and
 5
     until April 9, 2021 to file its amended complaint.
 6

 7   Dated:______________, 2021
 8
                                           UNITED STATES MAGISTRATE COURT JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                          5
